       Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 1 of 41




Kristin A. VanOrman (7333)
Matt Harrison (13735)
STRONG AND HANNI
102 South 200 East, Suite 800
Salt Lake City, Utah 84111
Telephone: (801) 532-7080
Facsimile: (801) 596-1508
kvanorman@strongandhanni.com
mharrison@strongandhanni.com

Attorneys for Defendant Weber County,
James H. Harvey, Kerry W. Gibson, and Charles J. Ebert


                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION


 LAW OFFICE OF SAMUEL P. NEWTON,
 P.C. and SAMUEL P. NEWTON, an                      DEFENDANTS’ AMENDED MOTION
 individual,                                         FOR SUMMARY JUDGMENT AND
                                                      MEMORANDUM IN SUPPORT
        Plaintiffs,

 vs.

 WEBER COUNTY, a political subdivision of              Civil No.1:18-cv-00015 HCN-EJF
 the state of Utah; JAMES H. HARVEY,
 KERRY W. GIBSON, and CHARLES J.                         Judge Howard C. Nielson, Jr.
 EBERT, in their official and individual                Magistrate Judge Evelyn J. Furse
 capacities

        Defendant.


        Defendants Weber County (“Weber” or “the County”), James H. Harvey, Kerry W.

Gibson, and Charles J. Ebert (collectively “Defendants”), by and through their attorney of

record, hereby submit the following amended motion for summary judgment and their

memorandum in support, pursuant to Rule 56 of the Federal Rules of Civil Procedure. As there is




                                                i
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 2 of 41




no genuine dispute as to any material fact and Defendant is entitled to judgment as a matter of

law, summary judgment should be granted.

                       INTRODUCTION AND REQUESTED RELIEF

       Plaintiff has alleged a violation of his First Amendment right to free speech. He claims

that Defendants Harvey, Gibson, and Ebert violated 42 U.S.C. §§ 1983 and 1985, and that Weber

County, through the actions of its Commissioners, violated 42 U.S.C. § 1983. Even construing

the facts in the light most favorable to Plaintiff, he cannot show Defendants violated his

constitutional rights. Specifically, under the Garcetti/Pickering analysis, Plaintiff’s actions in

representing his client, and the misrepresentations he made to the court and news media,

constituted speech pursuant to his official capacity and is not protected under the First

Amendment. Even if the Court finds that Plaintiff did not speak pursuant to his official capacity,

his constitutional rights were not denied, as the Garcetti/Pickering analysis does not weigh in his

favor for the following reasons: his speech did not affect a public concern; his interest in his

speech did not outweigh Defendants’ interest; and any protected speech by the Plaintiff did not

substantially motivate Defendants’ decision to terminate his contract, as Plaintiff’s contact would

have been terminated even in the absence of protected speech. In addition, even if the court finds

that Defendants violated one of Plaintiff’s constitutional rights, they are entitled to qualified

immunity, as the law relating to Plaintiff’s rights is not clear, as the Tenth Circuit has not

addressed independent contractors under Garcetti v. Ceballos, 547 U.S. 410, 126 S.Ct. 1951,

1958, (2006).

       For these reasons, Plaintiff cannot show that Defendants violated his First Amendment

rights, and even if a constitutional violation is found, Defendants are entitled to qualified


                                                  ii
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 3 of 41




immunity. Defendants request that the Court grant their motion for summary judgement and

dismiss Plaintiff’s First Amendment claims, under 42 U.S.C. § 1983 and § 1985(2), with

prejudice.

                                         BACKGROUND

       Plaintiff is an attorney who worked under contract with Weber County to handle indigent

defense appeals. 1 Under an agreement with the County, Plaintiff represented Douglas Lovell on

appeal, after a jury sentenced Mr. Lovell to death for the murder of Joyce Yost. 2 Per his contract,

Plaintiff agreed to represent Mr. Lovell for $150/hour in his first appeal of right, up to the

amount of $75,000, which could only be exceeded upon a showing of good cause with the court

and the County. 3 While drafting his appellate brief, Plaintiff also drafted a motion to remand the

proceedings for a hearing pursuant to Rule 23B of the Utah Rules of Appellate Procedure. The

Utah Supreme Court granted that motion and remanded the case back to the district court for a

hearing about the potential ineffective assistance of Lovell’s trial counsel. At the time of the

remand, Plaintiff had exhausted approximately $70,000 of the compensation allowed in his

contract. Plaintiff requested additional funding, estimating that the remand hearing could take

from 500-700 hours of additional work. During this time, Plaintiff filed a motion for attorney

fees with the court, which was denied. Defendants agreed to pay additional compensation for the

remand hearing, for 100 hours of work, or $15,000 in addition to the previous contracted

amount. The County also discussed approving additional compensation with Plaintiff, related to

previous work completed on the 23B motion. As part of that negotiation, Defendants asked for


1
  Plaintiff’s Complaint (“Compl.”), Dkt. No. 2, ¶ 11.
2
  Id. at ¶ 14.
3
  Newton contract for Lovell Appeal, attached as Exhibit A, pp. 1-2.

                                                 iii
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 4 of 41




an explanation of certain items billed by Plaintiff and informed him that continuing to bill

inappropriately might result in termination of his contract. Due in part to the ongoing discussions

about additional funding, and his billing practices, Plaintiff filed a motion to withdraw as counsel

for Lovell. Defendants also eventually approved $18,232.50 in additional compensation for

Plaintiff’s work on the 23B motion. Throughout this period, Plaintiff made incorrect or false

representations to the court in his motion for attorney’s fees, his reply to the county’s

memorandum in opposition, his motion to withdraw, his response to a motion filed by the state

relating to a potential conflict, and during the hearing on his motion to withdraw. Plaintiff also

misrepresented facts in statements which appeared in two separate Salt Lake Tribune articles.

Plaintiff’s misrepresentations and false information had to do with the County’s decisions and

negotiations regarding additional funding, the County’s view of his billing practices, his access

to investigative services, and how those items affected his ability to represent his client. Plaintiff

misrepresented several of the facts on multiple occasions and several after he had been informed

that his previous statements were incorrect. The court eventually granted Plaintiff’s motion to

withdraw from the Lovell case, and due to Plaintiffs’ misrepresentation of facts the County

decided to terminate Plaintiff’s other indigent appellant contract.




                                                  iv
         Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 5 of 41




                    STATEMENT OF UNDISPUTED MATERIAL FACTS


          1.    On June 28, 1993, Douglas Lovell (“Lovell”) pled guilty to aggravated murder of

Joyce Yost. On August 20, 1993, the district court sentenced Lovell to death.

          2.    Lovell filed a motion to withdraw his guilty plea which was denied as untimely by

the district court. The Utah Supreme Court reversed the denial and remanded the case for

consideration of the motion. On remand, the district court denied Lovell’s motion again, but in

2010, the Supreme Court reversed the second denial.

          3.    In March 2015, Lovell was given a new trial. He was represented by two

attorneys, Michael Bouwhuis and Sean Young. On April 1, 2015, the jury sentenced Lovell to

death.

          4.    In April 2015, the County entered into a contract with Plaintiff to represent Lovell

on appeal (the “contract”). 4

          5.    The contract with Plaintiff contemplates a limit of $75,000 to represent Lovell on

appeal at a rate of $150 per hour. The contract also provides that the $75,000 limit may only be

exceeded upon a showing of good cause. 5

          6.    In Section Three, the contract provides that the County will reimburse expenses

for investigative services and other costs. 6

          7.    On May 18, 2016, Plaintiff filed a motion under Rule 23B of the Utah Rules of

Appellate Procedure to remand Lovell’s case to the district court to develop a record on a claim

of ineffective assistance of counsel. 7

4
  Exhibit A.
5
  Id. at p. 2
6
  Id.

                                                 v
       Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 6 of 41




        8.     The Utah Supreme Court granted the 23B motion on March 6, 2017, ordering an

evidentiary hearing to decide whether trial counsel Sean Young performed deficiently, and, if so,

whether that deficient performance prejudiced Lovell. 8

        9.     In December 2016, Plaintiff was getting close to the $75,000 limit in the

contract. 9

        10.    On January 5, 2017, prior to the Utah Supreme Court’s remand of the case,

Plaintiff sent a letter to the Weber County Commissioners regarding additional funding. 10

        11.    On March 7, 2017, Plaintiff sent an update to the Commissioners indicating that

Lovell’s case had been remanded and restated his request for funding, noting that the Supreme

Court had requested that the remand proceedings be completed within 90 days, pursuant to Utah

R. App. P. 23B(c). 11

        12.    On March 9, 2016, Plaintiff indicated that he believed that it would probably take

“several hundred hours” for the remand proceedings, indicating a range of 500-700 hours. 12

        13.    On March 14, 2017, Commissioner Harvey responded to Plaintiff’s request for

additional funding, indicating that he believed Plaintiff’s estimate was high and that the

additional work would likely only take 100 hours, totaling $15,000 at the rate of $150/hour. 13

        14.    Plaintiff responded to Commissioner Harvey immediately, providing additional

information about remand proceedings, and suggesting that the County authorize approval of his

7
  Docket Report, State v. Lovell Docket No. 20150632, attached as Exhibit B; Utah Supreme
Court Order on 23B Motion, attached as Exhibit C.
8
  Id.
9
  Baron December 2016 Emails, attached as Exhibit D.
10
   Emails re additional funding, attached as Exhibit E, p. 2.
11
   Id.; Exhibit C, p. 2
12
   March 2017 email chain, attached as Exhibit F, p. 2.
13
   Harvey March 14, 2017, email attached as Exhibit G.

                                                 vi
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 7 of 41




past work, in addition to 100 hours of future work, stating that after he completed the 100 hours

on remand, he would be able to better estimate if additional time were needed, and indicating

that there was a chance he overestimated the necessary work. 14

        15.     On March 20, 2017, Plaintiff filed an Ex Parte Motion for Payment of Attorney

Fees and Litigation Expenses, where he requested that the court pre-authorize only 200 hours of

additional work. 15

        16.     Commissioner Harvey responded to Plaintiff’s supplemental request on March 23,

2017, indicating that he felt that Plaintiff had shown good cause for additional funds, and while

they considered 100 hours to be a reasonable estimate, he assured Plaintiff that if the remand did

take longer than 100 hours, the Commission would consider additional funding requests. 16

        17.     On March 31, 2017, the County filed a Memo in Opposition to Plaintiff’s Ex

Parte Motion for Payment of Attorney Fees. 17

        18.     In its memorandum, the County noted that Commissioner Harvey had informed

Plaintiff on March 23, 2017, that if the remand took longer than 100 hours, the County would

consider an additional request for funding, if it were justified. 18

        19.     On April 10, 2017, Plaintiff emailed Mr. Baron and asked if it was the County’s

position that he would not be paid for past work, but only for future work. 19




14
   Newton March 14, 2017, email attached as Exhibit H.
15
   Intervenor’s Memorandum in Opposition to Ex Parte Motion for Attorney Fees, attached as
Exhibit I.
16
   Harvey March 23, 2017, email attached as Exhibit J.
17
   Exhibit I.
18
   Id. at NEWTON 000316.
19
   April 10-11, 2017, Email Chain attached as Exhibit K.

                                                  vii
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 8 of 41




        20.     Mr. Baron replied on April 11, 2017, informing Plaintiff that the commissioners

agreed that the 23B remand was good cause for exceeding the contract, but that the main

communication between Plaintiff and the County had concerned future events, specifically, the

evidentiary hearing and correlating edits to Plaintiff’s brief. 20

        21.     Mr. Baron also informed Plaintiff that he believed the commissioners would be

willing to consider a request for additional funding related to Plaintiff’s previous work on the

23B motion but did not believe the commissioners would offer additional money for the oral

argument and the reply brief, which were contemplated in the original contract. 21

        22.     On April 17, 2017, Plaintiff filed a Reply Brief in support of his Ex Parte Motion

for Payment of Attorney Fees (the “Reply”). 22

        23.     In his Reply, Plaintiff made the following statements:

               a.       Plaintiff states that the County only authorized $15,000 for work related to

        the 23B remand, claiming that “[t]he county has plainly indicated that counsel will not be

        allowed additional funding.” 23

               b.       Plaintiff informed the Court that “[t]he hearings alone will take fifty-plus

        hours and preparation will take two or three times that number of hours.” 24

               c.       Plaintiff indicated that “[t]here is already a clash of interests over payment

        of fees, since the county will not reimburse Mr. Lovell for actual expenditures already

        made, and this issue will imminently escalate to greater detriment to Mr. Lovell when the

20
   Id.
21
   Id.
22
   Reply to Memorandum in Opposition to Ex Parte Motion for Payment of Attorney Fees,
attached as Exhibit L.
23
   Id. at p. 3.
24
   Id.

                                                  viii
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 9 of 41




       county refuses to fund anything beyond its offer of $15,000 which Mr. Lovell contends is

       not adequate for the remainder of work to be done.” 25

       24.     On May 22, 2017, Mr. Baron contacted Plaintiff and informed him that after

reviewing Plaintiff’s Reply he believed that Plaintiff had either misrepresented or misunderstood

the County’s position, as Mr. Baron’s email on April 11, 2017 noted that the commissioners

would be willing to consider a request for additional funding relating to Plaintiff’s previous work

on the 23B Remand, and which Plaintiff had included as an exhibit in his Reply. 26

       25.     Plaintiff acknowledged in a reply email to Mr. Baron that same day that “I guess I

did misunderstand the county’s position” and asked if he needed to provide additional

information to the commissioners. 27

       26.     Plaintiff then followed up with an additional email to Mr. Baron on the same day,

indicating that the hours spent on the 23B motion totaled $8,730. 28

       27.     Mr. Baron replied to that email immediately, informing Plaintiff that he would

need to send the request for additional funding related to the 23B motion to the commissioners

directly, and indicating that Plaintiff would need to explain both the need for the 23B remand, as

well as the factors that affected the amount of time spent on the 23B motion. 29




25
   Id. at p. 4.
26
   May 19-22, 2017, emails attached as Exhibit M.
27
   Id.
28
   Id.
29
   Id.

                                                ix
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 10 of 41




       28.     On May 25th, Plaintiff sent an email to Commissioner Harvey asking for $22,500

in additional funding for time previously spent on the 23B motion, and outlined the reasons

supporting a remand. 30

       29.     When Mr. Baron asked Plaintiff about the discrepancy in the totals, Plaintiff

indicated that he had originally provided only the time spent drafting the 23B motion, totaling

$8,730, but when he included all work related to preparing and drafting the 23B motion, it

totaled $22,500. 31

       30.     After discussing Plaintiff’s request with other county personnel, including Chris

Allred and Mr. Harvey, Mr. Baron emailed Plaintiff on June 5, 2017. That email indicated three

concerns that the County had regarding Plaintiff’s billing: 1) that Plaintiff billed the county for

time related to Sean Young’s discipline proceedings at the Utah State Bar; 2) billing for the time

Plaintiff spent on his motion for attorney fees, which the court had denied; and 3) billing related

to frequent communication with Lovell, stating that the County did not understand why such

frequent contact was required in an appellate case. 32

       31.     Mr. Baron also indicated that refusal to correct Plaintiff’s invoices, or future

billing practices, would result in the County looking for a new appellate attorney. 33

       32.     Mr. Baron also asked that Plaintiff revise his request for additional funding

related to the 23B motion and directed him to submit the revised request to the County. 34



30
   May 25, 2017, emails attached as Exhibit N.
31
   Id.
32
   Deposition of Bryan Baron (“Baron Dep.”), attached as Exhibit O, 129:7-24; June 5, 2017,
email attached as Exhibit P.
33
   Id.
34
   Id.

                                                  x
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 11 of 41




        33.     Although Plaintiff occasionally recorded his time with multiple items under one

entry, a conservative estimate shows that Plaintiff spent more than 50 hours speaking on the

phone, writing letters, or meeting with Lovell in 2016, and close to 30 hours in 2017, or, in other

words, approximately thirty percent of the time Plaintiff billed to Lovell’s case in 2017. 35

        34.     Shortly after he sent that email, possibly the next day, Mr. Baron contacted Mr.

Newton by telephone to provide additional explanation for his email. Mr. Baron told Plaintiff

that the County did not intend to limit his ability to communicate with his client, but the County

was simply inquiring as to why such extensive communication was needed on an appeal. 36

        35.     Mr. Baron also informed Plaintiff on that phone call that the County’s statement

about seeking new appellate counsel referred only to capital cases, not Plaintiff’s underlying

appellate contract. 37

        36.     On June 6, 2017, Plaintiff responded to the County’s concerns, explaining why he

felt that time related to Mr. Young’s discipline by the Utah Bar should have been billed to the

County, and his reasons for such frequent communication with Lovell. 38

        37.     Plaintiff also acknowledged that he would withdraw his request for payment for

time spent on his motion for attorney’s fees. 39

        38.     On June 8, 2017, Mr. Baron circulated an email within the county which indicated

that while the County disagreed with the amount of communication needed to adequately




35
   Newton Time Records for 2016 and 2017, attached as Exhibit Y.
36
   Baron Dep., 54:24-55:14; 58:23-60:12.
37
   Id.
38
   June 6-9, 2017, emails attached as Exhibit Q.
39
   Id.

                                                   xi
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 12 of 41




represent Lovell on appeal, they would not require that he reduce his requested amount related to

those communications. 40

       39.     On June 9, 2017, before he received a response from the County regarding the

additional information he had provided about communications with Lovell or Sean Young’s bar

discipline, Plaintiff filed a motion to withdraw from Lovell’s case. 41

       40.     In his Motion to Withdraw, Plaintiff made various misrepresentations regarding

his communications with the County:

               a.      Plaintiff estimated that it might take 252 hours for the remand proceeding,

       totaling $37,800 “which the county is currently taking a position that they will likely

       refuse to pay.” 42

               b.      Plaintiff stated that “[h]e can abandon his own interests in getting paid and

       not try to compel the county to pay for his services and talk or speak with Mr. Lovell

       less” and that “[i]n essence, the county has told counsel that he must not bill them for

       what he believes to be necessary work on Mr. Lovell’s case, such as communications, or

       it will terminate him from his major contract. This irreparably puts counsel’s and Mr.

       Lovell’s interests at odds.” 43

               c.      Plaintiff states that the County and the state have created the conflict

       between Mr. Lovell and himself “[b]y underfunding Mr. Lovell, by telling counsel that he




40
   Id.
41
   Plaintiff’s Motion to Withdraw as appellate counsel for Lovell, attached as Exhibit R.
42
   Id. at p. 3.
43
   Id. p. 4

                                                 xii
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 13 of 41




       must limit his communications with Mr. Lovell or not insist on full funding or risk his

       appellate contract.” 44

               d.      Plaintiff stated “[t]he county attorney’s suggestion that counsel limit his

       conversations with Mr. Lovell is equally problematic.” 45

               e.      Plaintiff also claimed that “[b]ecause the county will not guarantee

       funding and has created an ethical quandary: represent Lovell and lose your contract, Mr.

       Lovell has lost the effective assistance of the counsel to which he is entitled.” 46

       41.     At the time Plaintiff filed his motion to withdraw, the County believed that the

motion contained misrepresentations. 47

       42.     On or around June 21, 2017, Plaintiff also filed a Response to the State’s Motion

to Inquire Into Defense Counsel’s Potential Conflict of Interest to the Utah Supreme Court, 48

which contained the following misrepresentations:

               a.      “Despite counsel’s recommendation that the remand proceeding and

       revisions to the brief would take between 200-400 hours, conservatively, the

       Commissioners would only authorize an additional $15,000, or 100 hours of work. The

       commissioners indicated that they would not authorize any additional funds for the

       remand proceeding, the brief, reply brief or other work on the appeal.” 49




44
   Id. at p. 6.
45
   Id.
46
   Id. at p. 8.
47
   June 9, 2017, email re misrepresentations in Motion to Withdraw, attached as Exhibit S.
48
   Response to the State’s Motion to Inquire Into Defense Counsel’s Potential Conflict of
Interest, attached as Exhibit T.
49
   Id. at p. 3.

                                                xiii
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 14 of 41




                b.       “Though they did indicate that if those funds were exhausted, counsel

        could reapproach the Commission for more funding, both [sic] only if he demonstrated

        good cause, which they believed was doubtful. They do not intend to reimburse counsel

        for work done on the appeal totaling almost $10,000.” 50

                c.       “[T]he county has not only refused to adequately fund the appeal and

        remand, but has indicated that it would ‘need to look for another attorney for future

        appeals.’ ” 51

                d.       “Because the bulk of counsel’s income comes from an appellate contract

        with Weber County, he faces a terrible catch-22: represent Mr. Lovell zealously and lose

        his livelihood or compromise Mr. Lovell’s case and save his practice.” 52

                e.       “The county attorney told counsel that if he revised his invoices to remove

        the disputed items that the commissioners would likely grant some additional funding.

        However, he also indicated that the commissioners were not pleased with what they

        deemed counsel’s over-billing and that they would no longer be contracting with counsel

        in the future.” 53

                f.       “Counsel asked specifically if that meant that he would lose his major

        contract (and his livelihood by association) and the attorney told him that the

        commissioners had yet to make their decision. However, counsel takes the statement for

        what it means: the county will no longer contract with him, so whether he loses his



50
   Id. at p. 3, n. 1.
51
   Id. at p. 7 (quotation uncited in original).
52
   Id.
53
   Id. at p. 8.

                                                  xiv
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 15 of 41




       appellate contract sooner or later, he must begin the process to seek different

       employment.” 54

               g.       “[the county] has indicated it will not pay for any more than $15,000 for

       the entire remand proceeding.” 55

               h.       “Perhaps most problematically is that the county has told counsel that he

       must limit his conversations with Mr. Lovell and not ‘overbill’ so much.” 56

               i.       “The county has also indicated that it will not contract with counsel in the

       future because of these concerns. This means a loss of counsel’s entire livelihood . . .” 57

               j.        “For example, the $15,000 the county has allowed for the remand

       proceeding also includes investigative services, which will be woefully lacking.” 58

               k.       “On this case, counsel faces a loss of his entire livelihood by litigating Mr.

       Lovell’s case . . .” 59

       43.     In June 2017, the County discussed potentially finding a replacement for Plaintiff,

to take over the indigent appeals contract. 60

       44.     On June 30, 2017, Plaintiff sent an email indicating that he would be sending in

an updated invoice for the 23B motion. 61

       45.     On July 18, 2017, Mr. Baron sent Plaintiff an email indicating that he still hadn’t

seen a revised invoice for the 23B motion. 62

54
   Id.
55
   Id. at p. 12, n. 3.
56
   Id. at p. 15 (quotation uncited in original).
57
   Id. at p. 16.
58
   Id. at p. 18.
59
   Id. at p. 19.
60
   Baron Dep. 16:02-20.
61
   June 30, 2017, email attached as Exhibit U.

                                                   xv
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 16 of 41




        46.     On July 18, 2017, Plaintiff sent in the same invoice that he had sent on June 6th,

requesting $22,500, with no changes. Mr. Baron notified him that his invoice had not been

updated, but Plaintiff never sent a revised version. 63

        47.     The Salt Lake Tribune published an article on July 18, 2017, which stated:

“Newton says the hearing will require hundreds of hours of investigation and preparation, which

he estimates will cost more than $37,000. The County, however, has only authorized $15,000, up

to this point. County officials also have expressed concern that Newton was overbilling, he

wrote, and said he spoke to Lovell too frequently. County officials indicated in an email to

Newton that if his billing practices don't change, they will have to find someone else for future

appeals. ‘That's the bind,’ Newton said in a recent interview. ‘Do I represent my client zealously

like I'm constitutionally required to do? Or do I tread lightly so I don't lose my livelihood?’ ” 64

        48.     On August 29, 2017, Plaintiff appeared in court with Mr. Lovell to argue his

Motion to Withdraw. During his oral argument, he repeated the allegation that the County would

not provide him with anything more than the $15,000 that had been pre-authorized. He also told

the court that the County had taken issue with the frequency of his communication with Mr.

Lovell and threatened to terminate his contract. 65

        49.     Mr. Baron informed Plaintiff on August 31, 2017, that the commissioners had

approved his request for additional funding related to the 23B motion and requested an updated

invoice from Plaintiff. 66


62
   June 18 and 21, 2017, emails attached as Exhibit V.
63
   Id.
64
   Salt Lake Tribune article, July 18, 2017, attached as Exhibit W, pp. Weber County 052-053.
65
   Baron Dep. 86:01-91:06.
66
   August 31, 2017, invoice attached as Exhibit X.

                                                 xvi
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 17 of 41




       50.     Ultimately, of the $22,500 which Plaintiff requested in additional funding for

previous work on the 23B motion, the commissioners approved funding for past work in the

amount of $18,232.50. 67

       51.     As Plaintiff had already been paid for much of his time spent on the 23B motion

under his original contract, the approval of additional funding for the 23B motion acted to reduce

the amount paid under the contract cap (or increase the overall cap, to the same effect), allowing

Plaintiff to be reimbursed not only for any unpaid time spent on the 23B motion, but for other

work on the appeal for which Plaintiff had not been paid, up to the combined amount of the

contract and the additional funding approved for the 23B motion. 68

       52.     The $15,000 approved by the County would have acted to increase that cap

further, at least for work related to the evidentiary hearing on the 23B remand, but Plaintiff never

billed the County for any time related to that hearing. 69

       53.     By the end of August 2017, the County decided that they would terminate

Plaintiff’s underlying appellate contract and began looking at options for his replacement. 70

       54.     The court granted Plaintiff’s Motion to Withdraw from the Lovell case during the

hearing for that motion, held on August 29, 2017. 71

       55.     During their search for qualified counsel to represent Lovell after Plaintiff’s

withdrawal the County only had one applicant due to the belief that the County would not pay

defense attorneys. 72


67
   Reimbursement Emails from Sep. 29 and Oct. 25, 2017, attached as Exhibit Z.
68
   Sep. 4, 2017, email explaining payment to Plaintiff, attached as Exhibit AA.
69
   Id.
70
   Baron Dep. 96:24-97:05.
71
   Id. at 167:12-15.

                                                 xvii
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 18 of 41




       56.     Because of Plaintiff’s misrepresentations, the attorney who did agree to represent

Lovell asked for additional contractual considerations and refused to begin work until after she

had received a payment from the County. 73

       57.     The County paid Plaintiff an additional $11,927.30 for his previous work on the

23B remand, and, after consulting with Plaintiff, paid him an additional $4,651.41 for work

related to Lovell, constituting payment in full for Plaintiff’s past work on the Lovell case. 74

       58.     In October 2017, Mr. Baron again discussed terminating Plaintiff’s contract with

county officials, including Commissioner Harvey, and the County decided it would not be in the

best interests of the County to continue contracting with an attorney that was willing to

misrepresent facts to both the court and to the media. 75

       59.     On October 26, 2017, Commissioner Jim Harvey informed Plaintiff via letter that
                                                            76
the County would be terminating his appellate contract.




72
   Baron Dep. 171:1-172:6; 179:19-19; 166:16-172:6.
73
   Id.
74
   September 29 and October 25 emails, attached as Exhibit Z.
75
   Baron Dep. 8:10-23; 23:19-24:4; Termination Letter, attached as Exhibit BB.
76
   Exhibit BB.

                                                xviii
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 19 of 41




                                           ARGUMENT

       Pursuant to Fed. R. Civ. P. 56(c), summary judgment is appropriate if “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” To apply this standard, the court must view “the

evidence and draw reasonable inferences therefrom in the light most favorable to the nonmoving

party.” 77 To avoid summary judgment, “the party opposing the motion must establish, at a

minimum, an inference of the existence of each essential element to the case.” 78

I.     PLAINTIFF’S CONSTITUTIONAL RIGHTS WERE NOT VIOLATED

       In Garcetti v. Ceballos, the Supreme Court found that “[w]hen a citizen enters

government service, the citizen by necessity must accept certain limitations on his or her

freedom.” 79 The First Amendment limits the ability of a public employer to use the employment

relationship to restrict “the liberties employees enjoy in their capacities as private citizens,”

meaning that, when a government employee speaks on matters of public concern, they may only

face “those speech restrictions that are necessary for their employers to operate efficiently and

effectively.” 80 To determine if an employee’s constitutional rights were restricted, the Court

applies the five prongs of the Garcetti/Pickering analysis:

       (1) whether the speech was made pursuant to an employee's official duties; (2)
       whether the speech was on a matter of public concern; (3) whether the
       government's interests, as employer, in promoting the efficiency of the public
       service are sufficient to outweigh the plaintiff's free speech interests; (4) whether

77
   Foster v. Alliedsignal, Inc., 293 F.3d 1187, 1192 (10th Cir. 2002) (citing Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986)).
78
   Id. (Citations omitted).
79
   547 U.S. 410, 126 S.Ct. 1951, 1958, (2006).
80
   Id.


                                                   1
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 20 of 41




        the protected speech was a motivating factor in the adverse employment action;
        and (5) whether the defendant would have reached the same employment decision
        in the absence of the protected conduct. 81

Courts have found that while “the first three inquiries involve matters of law, the last two

are questions of fact.” 82 The Supreme Court also found that as “[i]ndependent

government contractors are similar in most relevant respects to government employees”

the same form of balancing analysis applies. 83 Specifically, in order for a public

contractor to show that her or his criticism “of the contracting government agency is

protected activity” it must pass the Garcetti/Pickering test. 84

        A.      Plaintiff’s Speech In His Capacity as Lovell’s Counsel is Not Protected.

        The first prong of the Garcetti/Pickering analysis requires that the Court decide whether

the Plaintiff spoke pursuant to his official duties, or as a citizen. 85 The Tenth Circuit found that if

an employee speaks pursuant to his official duties, there is no constitutional protection, the

restriction on speech “simply reflects the exercise of employer control over what the employer

itself has commissioned.” 86 The U.S. Supreme Court acknowledged that a citizen entering

government service “by necessity must accept certain limitations on his or her freedom.” 87

What’s more, because of their positions, expressions by public employees can “contravene

governmental policies or impair the proper performance of government functions.” 88 The court


81
   Dixon v. Kirkpatrick, 553 F.3d 1294, 1302 (10th Cir. 2009) (citations omitted).
82
   Id.
83
   Bd. of Cty. Comm'rs, Wabaunsee Cty., Kan. v. Umbehr, 518 U.S. 668, 684–85 (1996).
84
   Glover v. Mabrey, 384 F. App'x 763, 769 (10th Cir. 2010).
85
   Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1202–04 (10th Cir. 2007)
(quoting Garcetti, 547 U.S. at 422).
86
   Id.
87
   Garcetti, 547 U.S. at 418.
88
   Id. at 419.

                                                   2
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 21 of 41




also noted that while the First Amendment “invests employees with certain rights, it does not

empower them to ‘constitutionalize the employee grievance.’ ” 89 The Tenth Circuit clarified that

the ultimate question is whether the employee is speaking “in his or her professional capacity.” 90

The Tenth Circuit provided guidance on this element, noting that if “the speech reasonably

contributes to or facilitates the employee’s performance of the official duty” then the speech has

been made pursuant to the employee’s official duties. 91 Here, there is no genuine issue of

material fact that Plaintiff’s representations to the court stemmed from his contractual

relationship with the County, and occurred pursuant to his official duties as Lovell’s attorney.

       The present case is analogous to Garcetti, and the comparison illustrates that Plaintiff’s

speech pursuant to his representation of Lovell is not protected under the First Amendment. In

Garcetti, the Supreme Court determined that the plaintiff’s speech was not protected, as it arose

pursuant to his position (even though the same speech might have been subject to First

Amendment balancing if the employee had spoken as a citizen). 92 The Plaintiff in Garcetti,

Ceballos, a deputy district attorney for the Los Angeles County D.A.’s office, found

misrepresentations in an affidavit used to obtain a critical search warrant. 93 Ceballos informed

his supervisors, both verbally and via memo, and recommended dismissal of the case. 94 When

they met to discuss the case, a Sheriff’s Office Lieutenant sharply criticized Ceballos, and his




89
   Id. at 420 (quoting Connick v. Myers, 461 U.S. 138, 154 (1983)).
90
   Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1203 (10th Cir. 2007)
(citations and quotations omitted).
91
   Id. (citations omitted).
92
   Garcetti, 547 U.S. at 423.
93
   Id. at 413-414.
94
   Id. at 414.

                                                 3
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 22 of 41




supervisors decided to move forward with the case. 95 In a hearing challenging the warrant, the

defense attorney called Ceballos to testify about the affidavit, but the judge rejected the defense’s

challenge. 96 Ceballos claimed that his office retaliated by reassigning him from a calendar

deputy to a trial deputy position, moving him to another courthouse, and denying him a

promotion. 97 The trial court granted the defendants’ motion for summary judgment.

       The Ninth Circuit reversed, finding that Ceballos’ memo was inherently a matter of

public concern and that Ceballos’ interest in his speech outweighed his supervisors’ interest in

responding to it, as they had not shown that the speech led to disruption or inefficiency. 98 The

Supreme Court, however, rejected the Ninth Circuit’s reasoning, finding that the appellate court

failed to determine if Ceballos had spoken as a private citizen. 99

       The Supreme Court concluded that “the controlling factor in Ceballos’ case” was that his

expressions were “made pursuant to his duties as a calendar deputy” and that he wrote his memo

“because that is part of what he, [in his position], was employed to do.” 100 The Supreme Court

also clarified that “[r]estricting speech that owes its existence to a public employee’s

professional responsibilities does not infringe any liberties the employee might have enjoyed as a

private citizen.” 101 The Supreme Court also distinguished the speech in Garcetti from that of

Pickering v. Board of Ed. of Township High School Dist. 205, Will Cty., 391 U.S. 563 (1968),

differentiating the speech of a person acting as a private citizen from an individual acting in an


95
   Id.
96
   Id. at 414-415.
97
   Id. at 415.
98
   Id. at 415-416.
99
   Id. at 416.
100
    Id. at 412.
101
    Id. at 421-422.

                                                  4
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 23 of 41




official capacity. Ceballos’ speech stemmed from his position, i.e., the memorandum, which he

wrote pursuant to his employment duties. 102 In Pickering, the speaker’s letter “had no official

significance and bore similarities to letters submitted by numerous citizens every day. 103

       1.      Plaintiff’s Communications With the Court Are Not Protected.

       Here, even drawing all reasonable inferences in the Plaintiff’s favor, there is no dispute

that Plaintiff’s communications with the court were pursuant to his official duty as a defense

attorney contracted with the County to represent Lovell. Plaintiff’s arguments were not general

complaints about rights under the Sixth Amendment but were specific to his client and his

representation. For example, Plaintiff argued in his reply in support of his motion for attorneys

fees that the County’s position on the fees acted as a detriment to Lovell, and stated in his motion

to withdraw that the failure to provide adequate funding created a conflict for his client. 104

Clearly, Plaintiff would not have communicated with the court regarding a detriment to, or a

conflict with, Lovell, but for his agreement with the County to officially represent Lovell.

Similarly, his complaints to the court relating to funding were inseparable from his official

representation, as he argued that additional funding was required to adequately represent Lovell,

and that Lovell’s “right to the effective assistance of his appellate counsel is compromised” if the

County did not provide adequate funds. 105

       By his signature on the documents filed with the court Plaintiff indicated his actions were

those of the attorney for appellant, and his actions in seeking compensation for his

representation, as well as his arguments about the detriment to his client, provide for no other

102
    Garcetti, 547 U.S. at 424.
103
    Id. at 422.
104
    Exhibit L, pp. 3-4; Exhibit R, pp. 3-4.
105
    Exhibit L, pp. 4, 7.

                                                  5
        Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 24 of 41




conclusion. 106 Plaintiff did not act as a concerned citizen in speaking to the court regarding

additional funding or a request to withdraw, but in his official capacity representing his client as

a county contractor.

          2.     Plaintiff’s Communications With the Media Are Not Protected.

          When Plaintiff’s comments to the media are considered, even though there may be a

slight difference from his comments to the court, that speech also occurred pursuant to Plaintiff’s

official duties as Lovell’s attorney. First, there is no evidence that Plaintiff would have

communicated his concerns, or even had information to provide, if he had not been acting as

Lovell’s attorney, pursuant to his contract with the County. Additionally, his comments to the

news media once again demonstrate that he is acting pursuant to his official duties as Lovell’s

attorney.

          On the July 18, 2017, an article in the Salt Lake Tribune noted that in a recent interview

Plaintiff asked “[d]o I represent my client zealously like I am constitutionally require to do? Or

do I tread lightly so I don’t lose my livelihood?” 107 This comment is directly related to Plaintiff’s

official duties, as Plaintiff indicated in that quote that his concerns arose from his responsibilities

as Lovell’s attorney. The specific nature of his comments to the news media, as well as his

apparent intent to use that medium to advocate for his client’s rights, further clarifies that

Plaintiff is commenting in his official role as Lovell’s attorney. Once again, as in Garcetti,

Plaintiff’s speech stems directly from his representation of Lovell pursuant to his official

position as a contractor with the County.



106
      Id. at p. 7.
107
      Exhibit W, p. 4.

                                                   6
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 25 of 41




       Even if the court finds that Plaintiff’s comments to the news media should be addressed

differently than his communications with the court, Plaintiff cannot show that the

Pickering/Garcetti analysis weighs in his favor. As explained in Section I(B)(4), below, even if

Newton’s comments to the news media are considered protected, the undisputed facts

demonstrate that the County would have taken the same action to terminate the contract, due to

Plaintiff’s repeated misrepresentations to the court. As addressed more thoroughly below, the

County terminated Plaintiff’s contract based on “untruthful and harmful” comments. 108 While

Plaintiff’s complaint makes expansive claims relating to protected speech, there is no evidence to

indicate that County terminated Plaintiff’s contract for any reason beyond the untruthful

comments made by Plaintiff. As such, there is no genuine dispute of material fact as to the

specific statements the County considered when it terminated Plaintiff’s contract, as those

statements were made either directly to the court in Plaintiff’s official capacity as Lovell’s

attorney, or were made by Plaintiff to the media in that same capacity.

       As noted above, the Supreme Court has clearly delineated the types of speech that are not

protected under the First Amendment, including speech pursuant to an individual’s official

duties. 109 Here, even in the light most favorable to Plaintiff, his communications with both the

court and news media were in his official representing Lovell under contract with the County,

and for that reason his speech is not protected under the First Amendment. As Plaintiff spoke

pursuant to his official duties, he cannot show a constitutional violation and Defendants


108
   Exhibit BB.
109
   Id. at 425-426. Garcetti notes that there are various other safeguards for speech which is not
protected, such as whistleblower laws or labor codes, and references rules of conduct and other
constitutional obligations which provide safeguards for attorneys and others. However, those
safeguards do not apply to this case.

                                                  7
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 26 of 41




respectfully request that the Court grant their motion for summary judgment and dismiss

Plaintiff’s claims under 42 U.S.C. § 1983, with prejudice.

       B.      The Remainder of the Garcetti/Pickering Analysis Does not Weigh in
               Plaintiff’s Favor.

               1.      Plaintiff’s Misrepresentations Are Not a Matter of Public Concern.

       Even if the Court finds that Plaintiff spoke as a citizen, either to the court or the news

media, Plaintiff cannot demonstrate that the subject of his speech was a matter of public concern.

If the court finds that the speech is not a matter of public concern, “then the speech is

unprotected, and the inquiry ends.” 110 Speech involves a matter of public concern when it can be

fairly considered “as relating to an matter of political, social, or other concern to the community,

or when it is the subject of legitimate news interest; that is, a subject of general interest and value

to the public.” 111 However, speech “aimed at airing grievances of a purely personal nature is

generally not on a matter of public concern.” 112 The Tenth Circuit also found that when a public

employee speaks about “matters only of personal interest, absent the most unusual

circumstances, a federal court is not the appropriate forum in which to review the wisdom of a

personnel decision taken by a public agency.” 113 When an employee’s expression is not related

to a “matter of political, social, or other concern to the community, government officials should

enjoy wide latitude in managing their offices, without intrusive oversight by the judiciary in the

name of the First Amendment.” 114 The Tenth Circuit also provided that the court “may consider


110
    Brammer-Hoelter, 492 F.3d at 1203.
111
    Butler v. Bd. of Cty. Commissioners for San Miguel Cty., 920 F.3d 651, 655–56 (10th Cir.
2019) (quoting Lane v. Franks, 573 U.S. 228, 236-37 (2014)).
112
    Id. at 656 (citations and quotations omitted).
113
    Id. at 656 (quoting Connick, 461 U.S. at 147).
114
    Id. (quoting Connick, 461 U.S. at 146).

                                                  8
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 27 of 41




the motive of the speaker, and whether the speech merely deals with personal disputes and

grievances.” 115 “Speech that exposes official impropriety generally involves matters of public

concern, while speech that simply airs grievances of a purely personal nature typically does

not.” 116

        In addition, the U.S. Supreme Court has found that factors which may tip the scale in the

employer’s favor include evidence that the plaintiff’s testimony was false or erroneous. 117 The

Tenth Circuit noted that there is an assumption that “deliberately false or recklessly false

statements by public employees are either unprotected by the First Amendment or, at least, that

such intentional falsity would weigh heavily against protection.” 118 Here, Plaintiff’s statements

at issue in this case were of a personal nature, generally related to his contract. Further, his

repeated misrepresentation of material facts, to the court and others, which continued after he

had been corrected by the County, weigh against protection under the First Amendment.

        In order to determine whether Plaintiff’s statements are protected, it must first be clarified

which statements are genuinely at issue as Plaintiff’s complaint contains vague references to

protected speech. 119 Notwithstanding Plaintiff’s complaint, the undisputed facts demonstrate that

the County based its decision to terminate Plaintiff’s contract on a limited number of “untruthful

and harmful” statements made by Plaintiff to the court and news media. 120 Specifically, the

County took issue with the following statements:


115
    Id. at 663 (citations and quotations omitted).
116
    Id. (Citations and quotations omitted).
117
    Lane v. Franks, 134 S. Ct. 2369, 2373 (2014)
118
    Moore v. City of Wynnewood, 57 F.3d 924, 933 (10th Cir. 1995) (citing Pickering, 391 U.S. at
574).
119
    See Complaint, Dkt. No. 2, ¶¶ 48-49.
120
    Exhibit BB.

                                                  9
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 28 of 41




       a.     Plaintiff’s Reply Brief in Support of his Motion for Attorney’s fees, filed on April
              17, 2017. 121
                  1. The County believed Plaintiff misrepresented that the County had refused
                     to fund anything beyond $15,000 for the remand hearing; 122
                  2. The County believed Plaintiff misrepresented that the County would
                     refuse to provide additional funding in the future. 123
       b.     Plaintiff’s Motion to Withdraw, filed on June 9, 2017. 124
                  1. The County believed Plaintiff misrepresented that the County had refused
                     to fund anything beyond $15,000 for the remand hearing; 125
                  2. The County believed Plaintiff misrepresented his situation, that it
                     underfunded him, and that the County was requiring that he limit his
                     communications with his client, or his contract would be terminated. 126
       c.     Salt Lake Tribune Article, July 18, 2017. 127
                  1. The County believed that Plaintiff misrepresented the intent of their
                     discussion related to billing practices; 128
       d.     Plaintiff’s Response to State’s Motion to Inquire into Defense Counsel’s Potential
              Conflict of Interest, filed on June 21, 2017. 129
                  1. The County believed Plaintiff misrepresented that he could not receive
                     additional funds, or that the County believed it was doubtful he would
                     receive additional fund for the remand proceeding. 130
                  2. The County believed Plaintiff misrepresented that they would not provide
                     additional funding. 131
                  3. The County believed Plaintiff misrepresented that he was required to limit
                     his communication with Lovell. 132
                  4. The County believed Plaintiff misrepresented that they would terminate
                     his appellate contract for zealous representation. 133

121
    Exhibit L.
122
    Exhibit L, pp. 3-4; Baron Dep.38:17-39:03.
123
    Exhibit L, p. 4; Baron Dep. 39:4-40:13.
124
    Exhibit R.
125
    Exhibit R, p. 3; Baron Dep. 42:03-16; 44:03-17.
126
    Exhibit R, pp. 4, 6, 8; 46:11-47:11; 49:12-51:19.
127
    Exhibit W.
128
    Exhibit W, p. 4; Baron Dep. 29:01-15.
129
    Exhibit T.
130
    Exhibit T, p. 3; Baron Dep. 72:22-73:20.
131
    Exhibit T, pp. 9, 12; Baron Dep. 76:2-19; 77:15-78:24.
132
    Exhibit T, p. 15: Baron Dep. 92:03-19.

                                               10
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 29 of 41




                   5. The County believed Plaintiff misrepresented that he was not allowed
                      investigative resources in his contract. 134
                   6. The County believed Plaintiff misrepresented that he would be terminated
                      for litigating Lovell’s case. 135
       e.      August 29, 2017, Hearing on Plaintiff’s Motion to Withdraw. 136
                   1. The County believed Plaintiff misrepresented that he was required to limit
                      his communication with Lovell. 137
                   2. The County believed Plaintiff misrepresented the County’s willingness to
                      pay him more than the $15,000. 138
                   3. The County believed Plaintiff misrepresented that his appellate contract
                      was being threatened. 139
       f.      Salt Lake Tribune Article, September 2, 2017. 140
                   1. The County believed that Plaintiff misrepresented that his appellate
                      contract was being threatened. 141
       g.      Ex Parte Motion for Attorney’s fees, filed March 2017. 142
                   1. The County believed Plaintiff misrepresented that he did not have access
                      to investigative resources. 143
While Plaintiff made various other statements to the court and news media, the County did not

consider those in its decision to terminate Plaintiff’s contract, and there is no evidence that the

County considered any other statements beyond those outlined above.

       In addition, these statements should not be considered protected, as they either

misrepresented material facts known to Plaintiff when he made the statement, or he continued to

make an incorrect statement after he had been informed of his error. For example, on April 11,
133
    Exhibit T, p. 16; 79:23-80:18.
134
    Exhibit T, p. 18; Baron Dep. 81:14-82:24.
135
    Exhibit T, p. 19; Baron Dep. 83:18-84:06.
136
    Transcript of Hearing on Motion to Withdraw, attached as Exhibit CC.
137
    Exhibit CC, p. 3, 10:30; Baron Dep. 86:7-8:05.
138
    Exhibit CC, p. 4; Baron Dep. 87:07-89:02
139
    Exhibit CC, p. 7; Baron Dep. 89:03-91:04
140
    Baron Dep. 29:19-30:2
141
    Id.
142
    Baron Dep. 126:10-17
143
    Baron Dep. 126:10-17

                                                 11
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 30 of 41




2017, Mr. Baron informed Plaintiff that he believed that the commissioners would be willing to

consider a request for additional funding related to work Plaintiff had completed on the 23B

remand. 144 In his Reply in Support of His Motion for Attorney’s Fees, filed on April 17, 2017,

Plaintiff indicated that “[t]he county had plainly indicated that counsel will not be allowed

additional funding” beyond the additional $15,000 the County had already authorized for remand

proceedings. 145

        On May 22, 2017, Mr. Baron informed Plaintiff by email that Plaintiff had

misrepresented the County’s position, and directed him to the April 11th email (which Plaintiff

had attached as an exhibit in his earlier Reply). 146 That same day, Plaintiff admitted in an email

that he had misunderstood the County’s position and inquired about sending additional

information to the commissioners related to such a request. 147 Plaintiff then sent a request for

additional funding to the commissioners on May 25, 2017. 148 Then, in his motion to withdraw,

filed on June 9, 2017, although he acknowledged that the County had stated that it would

consider granting additional funding, he still claimed to be in a “catch-22” due to worries about

getting paid. 149

        Another example of Plaintiff’s misrepresentations relates to his claims that the County

failed to provide investigative resources. Plaintiff’s contract indicated that he would be

reimbursed by the County for investigation expenses and authorized him to utilize an



144
    Exhibit K.
145
    Exhibit L, p. 3.
146
    Exhibit M.
147
    Id.
148
    Exhibit N.
149
    Exhibit R, p. 4.

                                                 12
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 31 of 41




investigator at a rate of up to $60/hour. 150 However, in his Ex Part Motion for Attorney’s Fees,

filed in March 2017, Plaintiff claimed that he had been unable to interview witnesses due to a

lack of funds, and stated that he needed investigative resources. 151 In its Opposition to Plaintiff’s

Ex Parte Motion, the County informed the court of the provision in the contract authorizing use

of an investigator, and informed the judge that Plaintiff knew of that provision, as he had

previously used an investigator on the case. 152 Notwithstanding that information, Plaintiff again

complained about a lack of investigative resources in his Response to the State’s Motion to

Inquire into Defense Counsel’s Potential Conflict, which he filed on June 21, 2017. 153 Plaintiff

also indicated in that motion that the investigation costs were included in the $15,000 additional

funding he had been granted, even though they were provided as part of his original contract,

with no cap on the amount. He also complained to the court that the state had greater resources,

even though there is no indication that he had taken advantage of the investigative resources

available to him, and which he had been reminded of several months earlier. 154

       These examples indicate two things. First, that the statements which concerned the

County were disputes between Plaintiff and the County regarding his contract and other funding

or monetary disputes. Plaintiff attempts to conflate these disputes with violations of Lovell’s

rights to effective assistance of counsel, among other things, but the facts do not such a claim.

For instance, Plaintiff knew the amount of the contract before he began his representation and

still agreed to undertake the case. In addition, based on Plaintiff’s stated experience with


150
    Exhibit A, p. 2.
151
    Baron Dep. 126:10-17.
152
    Exhibit I, p. 15.
153
    Exhibit T, p. 18.
154
    Id.; Exhibit I, p. 15.

                                                  13
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 32 of 41




appellate matters he should have understood what such an appeal would, or might have,

required. 155 Furthermore, the evidence shows that the County engaged in a good faith effort to

negotiate additional funding for Plaintiff. On March 14, 2017, within a week of learning that the

case had been remanded, the County approved an additional $15,000 in funding for work related

to the remand hearing. 156 Further, by March 23, 2017, the County had informed Plaintiff that it

would be willing to consider additional funds related to the remand hearing if Plaintiff exhausted

the additional $15,000 that had already been approved. 157

       The County also addressed Plaintiff’s concerns about approving funding for past work.

After Plaintiff inquired about authorizing past work, the next day, April 11, 2017, Mr. Baron

informed Plaintiff that the commissioners agreed that the prior work on the 23B motion would be

good cause for exceeding the contract. 158 After discussing concerns that they had with Plaintiff’s

billing, the County did ultimately approve additional funding for past work related to the 23B

motion, in the amount of $18,232.50. 159 The additional funding approved by the County was

well in excess of his original contract, totaling more than $33,000 of additional funds approved

based on Plaintiff’s requests; a more than 30% increase on his original agreement. 160

       These facts demonstrate that while Plaintiff has alleged significant issues relating to the

County, they consistently addressed his concerns, and provided additional funding as he

requested. The County’s good faith efforts to address Plaintiff’s requests and needs demonstrate

that Plaintiff’s statements to the court and media were not based on significant political, social,

155
    Complaint, Dkt. No. 2, ¶ 9.
156
    Exhibit C; Exhibit G.
157
    Exhibit J.
158
    Exhibit K.
159
    Exhibit AA.
160
    Id.

                                                 14
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 33 of 41




or other community concerns, but merely hyperbole and exaggeration by the Plaintiff, creating

the illusion of a greater issue, and further undermining his credibility. Finally, while the County

and Plaintiff may have disagreed about portions of their contractual agreement, there is no

evidence that the County engaged in any impropriety, and Plaintiff cannot show that his

allegations against the County amounted to more than personal disputes and grievances, based on

the contractual relationship between the parties, which is not a political or social concern.

       Second, the examples above show that Mr. Newton repeatedly misrepresented his

interactions with the County about funding, resources, his communication with his client, and his

underlying appellate contract. Further, the examples show that Plaintiff made several knowingly

false statements. While any false or erroneous statements may reduce the likelihood that a

statement is protected, the established case law indicates that knowingly false statements should

either lose protection, altogether, or the weight of the analysis is heavily against protection.

       For these reasons, Plaintiff cannot show that his statements addressed political or social

concerns or indicated impropriety by the County. What’s more, the undisputed facts demonstrate

that Plaintiff not only made several misrepresentations, but that he also made knowingly false or

untrue statements to the court, which weight heavily against a finding that his statements are

protected under the First Amendment. Because of this, Plaintiff cannot show that his statements

are a matter of public concern, including those statements listed above, which the County relied

on in its decision to terminate Plaintiff’s contract. As Plaintiff cannot show Defendants took any

action based on a protected statement, he cannot show a constitutional violation, and the Court’s

inquiry is at an end. For these reasons, Defendants requests that the Court dismiss Plaintiff’s

claims with prejudice.


                                                 15
        Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 34 of 41




                 2.      The County’s Interests in Promoting the Efficiency of its Public Service
                         Outweighed Plaintiff’s Interests in His Speech.

          Even if the Court finds that portions of Plaintiff’s speech were protected, the County’s

interests in promoting the efficiency of its public service outweigh Plaintiff’s interest in his

speech. In weighing an employee’s First Amendment speech interest against an employer’s

interest in an efficient and disciplined work environment “the question is whether the employer

has an efficiency interest which would justify it in restricting the particular speech at issue.” 161

Considerations include whether the speech impedes the performance of the speaker’s duties or

interferes with the regular operation of the enterprise” but the only public employer interest that

can outweigh a public employee’s recognized speech rights “is the interest in avoiding direct

disruption, by the speech itself, of the public employer’s internal operations and employment

relationships.” 162

          The County does not deny that providing counsel to indigent defendants is an important

service required under the U.S. Constitution, which includes ensuring that individuals charged

with capital crimes are provided effective counsel. Because of this, it is vital that the County can

find effective and qualified counsel to represent its indigent defendants. Plaintiff’s speech

directly interfered with the County’s ability to provide that service by disrupting the internal

affairs of the office and the County’s employment and contractual relationships. Specifically,

Plaintiff’s speech interfered with the County’s ability to find qualified attorneys to provide




161
      Brammer-Hoelter, 492 F.3d at 1207 (citations and quotations omitted).
162
      Id. (emphasis in original).

                                                  16
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 35 of 41




appellate services to indigent individuals and caused additional work and disarray as County

employees struggled to meet court deadlines and find new appellate counsel. 163

       For example, due to Plaintiff’s comments and misrepresentations the County had

difficulty finding a qualified attorney to take his place as Lovell’s counsel. 164 In fact, only one

qualified person applied for the position and she expressed concern about receiving payment

from the County; a concern that other attorneys raised as well. Furthermore, the County had to

pay the new attorney a premium to provide representation, presumably due to Plaintiff’s

comments. 165

       While Plaintiff claimed that the County’s actions affected the rights of his client, his

actions disrupted the office, and stymied the County’s ability to provide appellate attorneys,

caused the County to have to pay more for the services of appellate attorneys, and interfered with

the County’s ability to replace him as counsel in his own client’s case. On top of that, his

comments may continue to affect the County’s reputation and ability to serve its residents and

indigent defendants for years to come. For these reasons, the County’s interest in an efficient and

disciplined work environment outweigh Plaintiff’s interest in his speech and Plaintiff cannot

show that a constitutional violation occurred.

                3.     The County’s Decision to Termination Plaintiff’s Contract Was Not
                       Motivated by Protected Speech.

       As noted above in Section I(B)(1), Plaintiff has alleged a broad range of protected

speech. Plaintiff bears the burden in demonstrating that his speech was a motivating factor in the



163
    Baron Dep. 171:1-172:6; 18:21-19:9; 166:16-172:6.
164
    Baron Dep. 68:19-69:17; 166:16-172:6.
165
    Baron Dep. 171:1-172:6; 179:19-19; 166:16-172:6.

                                                  17
        Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 36 of 41




County’s decision. 166 As noted in Section I(B)(1) and (2) above, it is undisputed that the County

based its decision to terminate Plaintiff’s contract on a few specific statements. As those

statements were misrepresentations and/or knowingly false statements, they do not address

matters of public concern and are not protected under the First Amendment. For these reasons,

Plaintiff cannot meet his burden to show that Defendants were motivated by protected

statements, and his claim of a constitutional violation fails.

                4.      The County Would Have Terminated Plaintiff’s Contract in the Absence
                        of Any Protected Conduct.

         As noted above, Plaintiff’s speech was pursuant to his official duties, the statements at

issue in this case were not protected, and so the County’s decision to terminate his contract was

not motivated by protected speech. However, even assuming, for purposes of this motion only,

that the Court finds that Plaintiff’s comments reported in the July 18th and September 2nd Salt

Lake Tribune articles, or any other speech referred to in Section I(B)(2), which the County relied

on in its decision to terminate plaintiff’s contract, constitutes protective speech, the County can

“demonstrate that it would have taken the same action against the employee even in the absence

of the protected speech.” 167

         First, if the articles are considered protected speech, they represent only a portion of the

misrepresentations and falsehood communicated by Plaintiff. In addition, the other statements

listed in Section (B(2) represent more serious misconduct. Specifically, most of those statements

were communicated to the court, where Plaintiff has an obligation to act ethically, and several of

them were communicated after the County had corrected Plaintiff’s misunderstanding or prior


166
      Brammer-Hoelter 492 F.3d at 1207.
167
      Id. at 1208.

                                                  18
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 37 of 41




misrepresentations. 168 Further, the misrepresentations to the court were more numerous, and

were repeated more than once and over a significant period of time.

        As the misrepresentations to the news media duplicated other misrepresentations made by

Plaintiff, and the communications to the court, on their own, represent more serious errors and a

refusal to address errors after correction, the County can show that it would have taken the same

action, even in the absence of a protected statement. For these reasons, Plaintiff cannot

demonstrate a constitutional violation by the County.

        C.      Plaintiff Cannot Show a Conspiracy Under 42 U.S.C. § 1985(2)
        Plaintiff claims that the County is liable for a constitutional violation under 42 U.S.C. §

1985(2). 169 Under § 1985(2), an obstruction of justice conspiracy claim requires three elements:

“(1) a conspiracy, (2) to deter attendance in court or testimony by force or intimidation or to

injure a witness for having appeared in court or testified, and (3) injury to the plaintiff.” 170

“For the conspiracy element, the sequence of events alleged must be sufficient to allow a jury to

infer from the circumstances that the conspirators had a meeting of the minds.” 171

        Plaintiff has not plead any facts alleging that a meeting of the minds occurred, let alone

one that indicated the type of harm contemplated by the statute. Further, there are no facts to

support a claim that the County, or any of its officers or employees, intended or attempted to

deter Plaintiff from attending or testifying in court, or acted to intimidate or injure him. In fact,




168
    See pp. 12-13, above.
169
    Complaint, Dkt. No. 2, ¶ 60.
170
    Hogan v. Winder, 762 F.3d 1096, 1113 (10th Cir. 2014).
171
    Id. at 1114.

                                                   19
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 38 of 41




after Plaintiff withdrew from Lovell’s case, the County continued to cooperate with him to

address his requests for additional funds and provide payment for work he had completed. 172

        As there are no allegations and no evidence to support a claim under 42 U.S.C. § 1985(2),

Defendants respectfully request that the Court dismiss that claim with prejudice.

II.     DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY

        To overcome a qualified immunity defense, the Plaintiff must show that: “(1) the

individual Defendants violated [Plaintiff’s] constitutional rights, and that (2) those rights were

clearly established at the time of the alleged violation.” 173 The Supreme Court has stated that

“[i]f, and only if, court finds a violation of a constitutional right” the next step is to “ask whether

the right was clearly established in light of the specific context of the case.” 174 In this case, if the

Court finds that a constitutional violation did occur, Defendants are entitled to qualified

immunity, as Plaintiff’s rights as an independent contractor with the County were not clearly

established at the time of the alleged violation.

        Under the Garcetti/Pickering analysis, to find that the County violated Plaintiff’s First

Amendment right the Court must first determine that Plaintiff did not speak pursuant to his

official capacity, as there is no protection when an individual speaks pursuant to his/her official

capacity. 175 If the court determines that Plaintiff’s statements were not made pursuant to his

official capacity, Defendants are entitled to qualified immunity as Plaintiff’s constitutional rights

were not clearly established at the time the alleged violations occurred.



172
    Exhibit AA.
173
    Butler, 920 F.3d at 655.
174
    Scott v. Harris, 550 U.S. 372, 377 (2007) (citations and quotations omitted).
175
    Brammer-Hoelter 492 F.3d at 1203.

                                                    20
      Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 39 of 41




       Specifically, the Supreme Court in Garcetti implemented a test to determine when public

employees speak pursuant to their official duties. 176 As explained above, if the speech is pursuant

to the employee’s official capacity, the speech does not receive the protection of the First

Amendment. 177 In addition, the Supreme Court has found that “[i]ndependent government

contractors are similar in most relevant respects to government employees.” 178 However, the

courts have not specifically examined whether an individual under contract with a public entity

would be subject to the same standard as an employee of that public entity for the purpose of

determining if the independent contractor spoke pursuant to his/her official capacity.

       In the specific context of this case, there is no dispute that if Plaintiff had been an

attorney employed by a public entity (and not an independent contractor), the actions taken in his

position, including writing briefs and arguing to the court, would be considered speech pursuant

to his official capacity and would not be protected by the First Amendment. In fact, the Supreme

Court undertook that exact analysis in setting out the official capacity test in Garcetti. 179 Further,

while the courts had previously treated employees and independent contractors in a similar

manner following the decision in Pickering, counsel for Defendants could not find authority to

show that the balancing test had been applied to an independent contractor since the Supreme

Court added additional considerations to that test in Garcetti. As the Garcetti analysis provides

an additional prong to the balancing test and outlines the exception for an employee’s speech

pursuant to her or his official duties, there is a question of how the courts might apply that

adjusted test to the speech of an independent contractor.

176
    See generally, Garcetti, 547 U.S. 410.
177
    Id.
178
    Umbehr, 518 U.S. at 684.
179
    Garcetti, 547 U.S. at 413-424.

                                                  21
     Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 40 of 41




       Therefore, if the Court finds that Plaintiff’s speech did not occur pursuant to his official

capacity under his contact with the County, that ruling would diverge from how the courts have

applied the Garcetti factors to employees in the past, and from the past rulings which indicate

that employees and independent contractors should be treated in a similar manner under

Garcetti/Pickering. As the courts have not ruled on that issue, the law was uncertain at the time

of the alleged violations and Plaintiff’s rights were not clearly established.

       For this reason, if the Court finds a constitutional violation occurred, Defendants are

entitled to qualified immunity as Plaintiff’s rights were not clearly established at the time of the

alleged violation. In that instance, and based on that immunity, Defendants request that the Court

grant their motion for summary judgment and dismiss Plaintiff’s claims with prejudice.

                                          CONCLUSION

       As Plaintiff speech was not protected Defendants did not violate his constitutional rights

under the First Amendment. In the alternative, if the Court finds that a constitutional violation

occurred, Defendants are entitled to qualified immunity as the law was not clearly established at

the time of the violation. For these reasons Defendants respectfully request that the Court grant

their motion for summary judgment and dismiss Plaintiff’s claims with prejudice.

       DATED this 30th day of July, 2019.

                                               STRONG & HANNI


                                               /s/ Matt Harrison
                                               Kristin A. VanOrman
                                               Matt Harrison
                                               Attorneys for Defendants Weber County,
                                               James H. Harvey, Kerry W. Gibson, and
                                               Charles J. Ebert


                                                 22
    Case 1:18-cv-00015-HCN-EJF Document 26 Filed 07/30/19 Page 41 of 41




                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 30th day of July, 2019, I did cause a true and correct

copy of the foregoing DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND

MEMORANDUM IN SUPPORT to be served via email, upon the following:

            Karra J. Porter
            J.D. Lauritzen
            CHRISTENSEN & JENSEN
            257 East 200 South, Suite 1100
            Salt Lake City, UT 84111
            karra.porter@chrisjen.com
            jd.lauritzen@chrisjen.com


                                                      /s/ Jennifer L. Blazek




                                             23
